—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered August 16, 1999, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Kohm, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, under the facts presented, the identification of the defendant was merely confirmatory, and that branch of the defendant’s omnibus motion which was to suppress the identification testimony was thus properly denied (see People v Jenkins, 230 AD2d 806, 807; cf. People v Rodriguez, 79 NY2d 445).
The defendant’s contention that he was denied the effective assistance of counsel is without merit. Considering the totality of the circumstances, counsel provided the defendant with meaningful representation (see People v Benevento, 91 NY2d 708, 714-715; People v Baldi, 54 NY2d 137). Santucci, J.P., Townes, Crane and Rivera, JJ., concur.